FILED
                               NOT FOR PUBLICATION                          MAY 23 2013

                                                                        MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                    U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


In re: KERMIT DOUGLAS BROOMS,                      No. 11-60015

                  Debtor,                          BAP No. 10-1117


BRIAN M. CARTER, DBA Discovery                     MEMORANDUM*
Judgment Recovery,

                  Appellant,

  v.

KERMIT DOUGLAS BROOMS,

                  Appellee.


                               Appeal from the Ninth Circuit
                                Bankruptcy Appellate Panel
              Kirscher, Saltzman, and Hollowell, Bankruptcy Judges, Presiding

                                Submitted May 14, 2013**

Before:          LEAVY, THOMAS, and MURGUIA, Circuit Judges.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Brian M. Carter appeals pro se from the Bankruptcy Appellate Panel’s

(“BAP”) judgment affirming the bankruptcy court’s judgment ordering that a

prepetition debt arising from a state court judgment owed by Chapter 7 debtor

Kermit Douglas Brooms was discharged due to Carter’s willful failure to comply

with two bankruptcy court orders. We have jurisdiction under 28 U.S.C. § 158(d).

We review de novo BAP decisions, and apply the same standard of review that the

BAP applied to the bankruptcy court’s ruling. Boyajian v. New Falls Corp. (In re

Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009). We affirm.

      The bankruptcy court did not abuse its discretion in entering judgment

against Carter based on his willful failure to comply with court orders, after giving

Carter several opportunities to comply and warning him multiple times that his

failure to comply may result in judgment being entered against him. See Malone v.

United States Postal Serv., 833 F.2d 128, 130-33 (9th Cir. 1987) (discussing

dismissal for failure to comply with court orders, and setting forth five factors

court must weigh to determine whether dismissal sanction is appropriate).

Contrary to Carter’s contention, the bankruptcy court’s orders requesting

information regarding the terms of the assignment were not unreasonable. See

C.E. Pope Equity Trust v. United States, 818 F.2d 696, 697 (9th Cir. 1987)

(“Although a non-attorney may appear in propria persona in his own behalf, that


                                           2                                    11-60015
privilege is personal to him. He has no authority to appear as an attorney for others

than himself.” (citation omitted)).

      Carter’s reliance on Sprint Communications Co., L.P. v. APCC Services.,

Inc., 554 U.S. 269 (2008), is misplaced because that case addressed whether an

assignee has standing, not whether a pro se litigant could appear on behalf of

someone else’s interest. See, e.g., id. at 271.

      We deny Brooms’s request for attorney’s fees, costs, and sanctions on

appeal, set forth in the answering brief, as procedurally improper.

      AFFIRMED.




                                           3                                     11-60015